Mr. Justice Bean
delivered the opinion of the court.
Section 3609, L. O. L., relating to petitions for reduction of assessments, provides in part:
“Petitions or applications for the reduction of a particular assessment shall be made in writing, verified by the oath of the applicant or his attorney, and be filed with the board during the first week it is by law required to be in session, and any petition or application not so made, verified, and filed, shall not be considered or acted upon by the board.”
Section 3613, L. O. L., makes provision that any person petitioning for the reduction of a particular assessment, or whose assessment has been increased by the board of equalization, and thereby aggrieved by such *254action, may appeal therefrom to the Circuit Court of the County. By subdivision 1:
“The party desiring the appeal from the action of such board of equalization may cause a notice, to be signed by himself or attorney, to be filed with the county clerk of the county within five days, excluding Sunday, from the time the assessment-roll is returned to the county clerk by the board of equalization.”
Subdivision 2 directs:
“Within five days of the giving of such notice the appellant shall file with the clerk of the Circuit Court a transcript of the petition for reduction of assessment, or so much of the record of the board of equalization as may be necessary, to intelligently present the questions to be decided by the Circuit Court, together with a copy of the order or action taken by the board of equalization, .the notice of appeal and record of the filing thereof; thereafter the Circuit Court shall have jurisdiction of the matter, but not otherwise. The appeal shall be heard and determined by the Circuit Court in a summary manner, and shall be determined as an equitable cause. Either the appellant or the county as appellee shall be entitled to the compulsory attendance of witnesses and to the production of books and papers. If, upon hearing, the court finds the amount at which the property was finally assessed by the board of equalization is its actual full cash value, and the assessment was made fairly and in good faith, it shall approve such assessment; but if it finds that the assessment was made at a greater or less sum than the market value of the property, or if the same was not fairly or in good faith made, it shall set aside such assessment and determine such value. * * ”
With the notice of appeal to the Circuit Court the plaintiff filed a list of its lands, with what appears to be the assessed valuations for the years 1912 and 1913. It nowhere appears that such valuations were made a part of the record in the proceeding before the board *255of equalization, and the certificate of the county clerk to the transcript on appeal to the Circuit Court extends only to the copy of petition, order, and notice of appeal of the plaintiff, and does not identify or authenticate the list or valuations.
1. The provision in Section 3613, L. O. L., relating to the filing of so much of the record of the board as may be necessary, etc., is in the alternative, and evidently was intended as a direction in case of an appeal from an order of the board raising an assessment where there is no petition or application, and does not apply to an appeal from an order refusing to reduce an assessment and deny a petition.
2. In proceedings before a board of equalization to correct the assessment of the property of taxpayers the rules of practice in civil actions or suits do not apply: Poppleton v. Yamhill Co., 18 Or. 377 (23 Pac. 253, 7 L. R. A. 449). The statutes governing the manner of making assessments for the purpose of taxation have been amended many times, and, while the same are liberal in regard to the procedure, there is apparently much emphasis placed upon the oaths of the officers and taxpayers relating to the matter. "While the county judge, county clerk and assessor are sworn officers and constitute the board of equalization, nevertheless Section 3607, L. O. L., provides that, before proceeding to the equalization of the tax-rolls, they shall each take and subscribe to an oath to faithfully and honestly examine, correct and equalize at full cash value, the assessment-roll and all property so returned by such assessor.
3, 4. That portion of Section 3609, L. O. L., above quoted, pertaining to petitions or applications for the reduction of an assessment, is mandatory in its provisions. It requires that, before the board is author*256ized to reduce an assessment, a petition or application therefor, verified by the oath of the applicant or his attorney, must be made and filed. While the statute is liberal as to form or procedure, it plainly contemplates that the petition should show a reason for the reduction of an assessment. If the property is not assessed at its true cash value, the petitioner should state what that value is. The powers granted to a board of equalization for all practical purposes constitute it a board of review. When engaged in such duties, the tax-roll comes to it with the valuation prima facie established. The assessor, under his oath in making valuations, acts judicially, and, when established, they must remain fixed until revised by the board of equalization. The complainant or petitioner who attacks the assessor’s valuation has the laboring oar, and must overcome the prima facie case which the roll established. It is essential that a party assailing the validity of an assessment should make it conclusively appear that the method by which the assessor arrived at the result complained of was incorrect, and that the assessment does not represent the true cash value of the property assessed: Oregon Coal Co. v. Coos Co., 30 Or. 308, 310 (47 Pac. 851). It, indeed, seems strange that in such a proceeding before the board of equalization, in asserting that the valuations which have been placed upon lands by the assessor for the purpose of taxation are in excess of the true value, it would not occur even to a layman to state in some manner either that such land was assessed at double or one-fourth in excess of its value, or to show how much in excess of its true value it is claimed to be.
5. Taxpayers may properly appear when they desire and discuss the matter of their assessment in an informal way before the board of equalization; but, when *257an appeal to the Circuit Court is desired to he taken, it is incumbent upon the petitioner or applicant to make such a record before the board as will inform the Circuit Court upon an appeal of the issues to be tried.
6. The only statement contained in the protest which is verified is the following:
“Comes now the Northern Pacific Railway Company, a corporation, and protests against the valuation which has been placed upon its lands described in the list hereto attached by the assessor of Clatsop County for the purpose of taxation for the year 1913, on the ground that said valuations are in excess of the true and fair value of said lands. ’ ’
The remaining portion of the protest or petition is the prayer or request. Nowhere is it stated and verified what the value of the lands is as required by the statute before the hoard or court would be authorized to consider the same or act thereon. The protest amounts to no more than an objection. It is practically entirely wanting in a statement of facts. Other exceptions to the protest or petition are taken by defendant’s counsel, but we do not deem it necessary to consider anything except the lack of a statement of facts which would authorize the board or court to act.
The trial court correctly held that in the certified record the Northern Pacific Railway Company’s lands are alleged to be of a certain description, with the number of acres, and that is all the record shows in regard to that matter. The railroad company protests against the valuation that has been placed upon the lands as described in the list thereto attached by the assessor of Clatsop County for the purposes of taxation for the year 1913, on the ground that the *258valuations are in excess of the true and fair valuation of said lands, and the Northern Pacific Railway Company asks that the valuations be reduced from those shown under the heading “Assessor’s Valuation” to that assessed in 1912. There is no allegation as to what they were valued in the assessment for 1913, nor what their true and fair valuation is, nor what their assessed valuation for 1912 was.
The decree of the lower court dismissing the appeal should therefore he affirmed, and it is so ordered.
Affirmed.